Citation Nr: 1205658	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-48 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability in excess of 10 percent prior to February 24, 2006, and in excess of 20 percent thereafter, for service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1955 to July 1959 and from September 1959 to September 1975.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for diabetes mellitus type II and evaluated the disability as 10 percent disabling effective the day VA received the Veteran's claim, July 13, 2004.  The Veteran disagreed with the evaluation and perfected an appeal.  In an October 2009 rating decision, the RO evaluated the service-connected diabetes as 20 percent disabling effective February 24, 2006.

The October 2009 rating decision also granted service connection for bilateral lower extremity peripheral neuropathy and tinnitus.  There is nothing in the record to show that the Veteran disagreed with the disability ratings or effective dates granted in the October 2009 rating decision.  Thus, the issues are not on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].


FINDING OF FACT

The Veteran's service-connected diabetes mellitus type II is manifested by a restricted diet without use of insulin, occasional episodes of hypoglycemia that do not require hospitalization, and treated with administration of oral medications from February 24, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for service-connected diabetes mellitus type II in excess of 10 percent have not been met for the period from July 13, 2004, to February 23, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

 2.  The criteria for an initial disability rating for service-connected diabetes mellitus type II in excess of 20 percent have not been met for the period from February 24, 2006.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that he is entitled to a higher disability rating for his service-connected diabetes mellitus type II.  The Board will address preliminary matters and then render a decision on the issue on appeal.  

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held, however, that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In this case, the Veteran's claim for service connection for a diabetes mellitus type II disability was granted in the April 2007 rating decision.  Thus, the claim on appeal arises from a substantiated service connection claim and additional notice is therefore not required.  The Board observes that the Veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice.  See Goodwin at 137 [Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements].

Nevertheless, the record reveals that the Veteran was notified in an October 2006 letter from the RO of how VA determines a disability rating and an effective date.  The letter further informed the Veteran of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The record further shows that VBA obtained the Veteran's service treatment records, VA treatment records and private medical records that were identified by the Veteran.  The Veteran received VA medical examinations in November 2006 and May 2010 that pertained to the Veteran's diabetes disability.  

Although the Veteran initially sought to have a hearing before a Veterans Law Judge, he cancelled the request for a hearing in an April 2011 written submission.
For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran.  The Board will proceed to a decision on the issue on appeal.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected diabetes mellitus type II is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7913 [Diabetes mellitus] (2011).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The medical evidence shows that the Veteran is diagnosed with and is service connected for diabetes mellitus type II.  The Board can find no other diagnostic code that provides more appropriate rating criteria, and neither the Veteran nor his representative have contended that a different diagnostic code should be used to rate his service-connected diabetes disability.  For those reasons, the Board finds that Diagnostic Code 7913 is the most appropriate in the Veteran's case.

Diagnostic Code 7913 provides a 10 percent disability rating for diabetes that is manageable by restricted diet only.  A 20 percent disability rating is provided for diabetes that requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is provided for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability is provided for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Finally, a 100 percent disability rating is provided for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The Veteran was treated by Air Force medical personnel prior to being seen by VA health care providers.  Records of that treatment include a June 2004 treatment note for follow-up of diabetes that does not show that the Veteran was treated with oral medications or insulin, and which includes an A1C laboratory result of 6.2 that, according to the laboratory report, was within normal limits.  A September 2004 treatment note shows that the Veteran was diagnosed with "diabetes mellitus without mention of complication, type II (non-insulin dependent type)."  The listing in the September 2004 note of "active medications" does not include an oral medication or insulin used to treat diabetes.  A December 2005 treatment note states that the Veteran had "diabetes mellitus: pt [patient] currently on no meds, A1C have been within normal limits, encouraged diet/exercise and glucose monitoring at home."  The December 2005 note shows that the Veteran was "released w/o [without] limitations."

The medical evidence shows that the Veteran was examined in November 2006 and May 2010 by VA physicians.  The examiner noted in the November 2006 report that the Veteran had not been hospitalized because of his diabetes, and that his diabetes is treated with a restricted diet and an oral medication, Metformin.  The record shows that insulin was not used to treat the disability, and there were no restrictions from strenuous activity placed on the Veteran because of his diabetes disability.  The examiner noted no related peripheral vascular disease, cardiac symptoms, visual symptoms, or neurovascular symptoms attributable to the Veteran's service-connected diabetes, and also noted that there were no other conditions that can sometimes be complications of diabetes.  The examiner further noted that the diabetes did not affect the Veteran's usual daily activities. 

A March 2008 letter from Dr. L.W., M.D., an Air Force physician who stated he was the Veteran's primary care physician at an Air Force clinic, noted that he had examined Air Force records and determined that the Veteran had diabetes "dating back to September 2001," and that he had been treated with oral medications beginning on February 24, 2006.  

The May 2010 VA examiner noted that there were no cardiovascular, eye, bowel or bladder, or skin symptoms claimed by the Veteran to be related to his diabetes.  The examiner also noted that there were no hospitalizations of the Veteran caused by his diabetes.  The Veteran reported that he had hypoglycemic reactions about twice a month that made him feel edgy or nervous.  The Veteran stated that when his blood sugar levels were high, he had to go to the bathroom more often, and when he had hypoglycemic episodes, he had to "take a break" until he had eaten or drank something to raise his blood sugar.  The Veteran noted no other complications.  The examiner also noted that the Veteran's weight was stable.  The Veteran used an oral medication and diet therapy to treat his diabetes, and did not use insulin as part of his treatment.  He visited his diabetic care provider about every four months.  

As noted above, the Veteran's service-connected diabetes mellitus type II was evaluated as 10 percent disabling from the date VA received his claim to February 23, 2006, and evaluated as 20 percent disabling thereafter.  The Board will first address whether the Veteran was entitled to a higher disability rating for either period.  In that regard, the Board notes that the VA examinations that were conducted in this case are adequate.  The examiner in 2006 did not have the claims folder available for review and the examiner in 2010 noted that certain documents were reviewed.  The Board does not find that a lack of review makes the examinations inadequate, as the purpose of the examinations was to report the clinical findings pertaining to the service-connected disability, which was accomplished by the examiners.  The examiners conducted examinations, and provided sufficient information concerning the manifestations of the service-connected diabetes mellitus such that the Board can render an informed determination. 



Prior to February 24, 2006

Under Diagnostic Code 7913, a 20 percent disability rating requires evidence of diabetes that requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  In this case, the evidence clearly shows that at no time has the Veteran's diabetes been treated with insulin, but it appears he has been treated with a restricted diet since the effective date of service connection.  In addition, the medical evidence shows that the Veteran was first prescribed an oral diabetes medication on February 24, 2006, and that prior to that time, no oral medication was used or prescribed.  This is highly probative evidence against the assignment of a higher evaluation prior to February 24, 2006.  In sum, the medical evidence shows that he was first prescribed an oral hypoglycemic agent on February 24, 2006, and the Veteran does not contend otherwise.  For that reason, the Board finds that the criteria for a 20 percent or higher disability rating were not met prior to February 24, 2006.  

Post February 24, 2006

Under Diagnostic Code 7913, a 40 percent disability rating is provided for diabetes requiring insulin, restricted diet, and regulation of activities.  The Board observes that the rating criteria are in the conjunctive and, thus all of the criteria must be met for a 40 percent disability rating.  As noted above, the Veteran's diabetes has never been treated with insulin, and there is no evidence to show that his activities have been regulated because of his service-connected diabetes.  Indeed, the November 2006 examiner specifically noted that the Veteran was not restricted from strenuous activities and a medical practitioner noted in a November 2005 medical record that the Veteran was encouraged to exercise regularly.  In addition, the May 2010 examiner noted that the only complications caused by the diabetes were occasional episodes of hypoglycemia which caused the Veteran to "take a break" and eat or drink something, and when the Veteran's blood sugar levels were high, it caused him to urinate more frequently.  The Veteran did not claim or mention anything about his activities being restricted to either medical examiner.  Accordingly, the Board finds that two of the three required criteria have not been met, as insulin is not required and regulation of activities (avoidance of strenuous occupational and recreational activities) is not shown by the evidence.  Accordingly, the Board finds that the criteria for a 40 percent disability rating for any period during the pendency of the Veteran's claim have not been met.

The Board also notes that the criteria for a 60 percent and 100 percent disability rating under Diagnostic Code 7913 require the use of insulin.  There is nothing in the record to show the Veteran's diabetic condition requires insulin in its treatment.  Moreover, the rating criteria require evidence of hospitalization and regular weekly or once every two-week visits to provider for diabetic treatment.  In this case, there is no such evidence.  Finally, there is no evidence of record that the Veteran has ever suffered episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations at any time, and there is no evidence that the Veteran's diabetes has caused progressive loss of weight and strength.  On both VA examinations, his weight was noted to be stable.  For those reasons, the Board finds that at no time during the pendency of the claim have the criteria for a disability rating of 60 or 100 percent been met.

The Veteran's representative appears to argue in his January 2012 formal brief in support of the Veteran's claim that the Veteran's diabetes disability, "including the bilateral peripheral neuropathy of the lower extremities, is more severe than what is compensated in the 20 percent level, and therefore, more nearly approximates the higher [60 percent] rating."  See January 2012 brief at page 3.  As noted above, the Veteran is separately service-connected for bilateral lower extremity peripheral neuropathy as caused by the service-connected diabetes.  The lower extremity peripheral neuropathy disabilities are currently evaluated as noncompensable, or 0 percent disabling.   The Veteran's representative seems to contend that the criteria of a 60 percent disability rating requiring evidence of "complications that would not be compensable if separately evaluated" is met and that, therefore, the criteria of a 60 percent disability rating is most appropriate.  The 60 percent rating criteria, however, are also in the conjunctive and require evidence of "diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated."  As discussed above, there is no evidence of insulin use or regulation of activities, no evidence of ketoacidosis or hypoglycemic episodes requiring hospitalization of the Veteran, and no evidence that the Veteran visits diabetic care providers two times a month.  Without those criteria being met, the fact that the Veteran's bilateral peripheral neuropathy disabilities are noncompensable is alone insufficient to warrant a 60 percent evaluation. 

The Board notes that different ratings may be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this case, as was discussed above, staged ratings are warranted for distinct periods of time.  In sum, the preponderance of the evidence is against finding that ratings in excess of 10 percent prior to February 24, 2006, and in excess of 20 percent thereafter are warranted. 

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case includes factors such as marked interference with employment or frequent periods of hospitalization that render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court required that the Board complete a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected diabetes disability.  Moreover, the manifestations and reported symptoms are contemplated by the schedular criteria and there is otherwise no indication that the applicable criteria are inadequate.  

The record shows that the Veteran is not employed, but he has not contended that he is unable to work because of his service-connected diabetes mellitus.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not implicated.  


ORDER

Entitlement to a disability rating in excess of 10 percent prior to February 24, 2006, for service-connected diabetes mellitus type II is denied.

Entitlement to a disability rating in excess of 20 percent after February 24, 2006, for service-connected diabetes mellitus type II is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


